MANNING, J.
The bill of exceptions in this cause, although it purports to set forth all the evidence upon the *105motion to amend the judgment nunc pro tunc, and although it appears from one of the recitals in it, that evidence of record, and not strictly of record, was before the court, does not, in fact, set forth any of such evidence. We are, therefore, unable to determine whether appellant’s exception was well taken or not.
If a judgment nunc pro tunc affirms that sufficient matter -to authorize it appeared to the satisfaction of the court, the presumption is, in the absence of a disclosure of the particular evidence, that the judgment is founded on legal evidence. Allen v. Bradford, 3 Ala. 281; Rains v. Ware, 10 Ala. 623; Price v. Gillespie, 28 id. 279.
The judgment of the court below is affirmed.